The conviction is for unlawfully pursuing the business of selling intoxicating liquors in prohibited territory.
The record is not accompanied by a statement of facts. The term at which the trial took place ended on the 25th day of May, 1918. The only bill of exceptions appearing in the record was filed September 6, 1918. The record shows that an order extending the time for filing bills of exception was entered June 24, 1918, but this order granted only thirty days additional time, which expired some time before the bill of exceptions was filed. The bill, however, in the absence of a statement of facts, would be insufficient to disclose error.
The judgment of the District Court is affirmed.
Affirmed.